PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/923,152
Filing Date: 16 Mar 2018
Appellant(s): Shameli et al.



__________________
Jonathan Siderits
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/21.

06/28/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Response to Argument

Appellant argues on pages 10-22 of the brief regarding the 103 rejection of the claims 1-15, 17 and 19-22 that it would not be obvious to one of ordinary skill in the art to combine Kowshik with Okada. Appellant argues that Kowshik does not disclose limitation the sleeve frictionally grip the shaft and there is no reason to combine and there is nothing in either Kowshik or Okada to indicate that doing so would improve Kowshik’s interventional instrument system in any way. Applicant’s argument is not persuasive because the motivation reason is disclosed in Okada (see col. 1, lines 18-22, col. 1, lines 50-65 and col. 6, lines 20-27). Okada wants to tightly fit (frictionally grips the shaft/fiber) to reduce the diameter of the device to minimize pains and injuries to the patient during its insertion into the patient body/lumen. As seen in appellant’s specification paragraph [0040], the cover/sleeve is shrunk to tightly fit or frictionally fit/grip the shaft inside. Okada is doing the same thing as appellant by heating the cover/sleeve/catheter to shrink the sleeve to tightly/frictionally fit/grip the shaft/fiber inside to minimize the device’s diameter to minimize pains and injuries to the patient during its insertion into the patient body/lumen (see col. 1, lines 18-22, col. 1, line 50-
Appellant argues on page 20 of the brief regarding the 103 rejection of the method claims that the combined prior art must teach the actual performance of the claimed method. Appellant argues obviousness of method claims requires a motivation to actually use the prior art apparatus to perform the claimed method. Appellant’s argument is not persuasive because the method claims are the same as the apparatus claims and it would have been obvious to one of ordinary skill in the art that the apparatus performs the recited method. As seen in Kowshik’s paragraphs Fig. 2, [0001-0002], [0021] and [0028] the apparatus is used to perform the claimed method. The shaft 226 is inserted into sleeve 216 and end effector at the distal end of the shaft is positioned at a fixed distance relative to an open distal end of the sleeve and the instrument is inserted into the patient through natural orifices. Okada discloses the sleeve frictionally engages the shaft. The method is the use of the same apparatus as claimed. The method inserts the apparatus into the patient body. This is disclosed in Kowshik in paragraphs [0001-0002], [0021] and [0028]. Makower explicitly discloses wherein the act of using the medical instrument in the medical procedure includes inserting the distal end of the shaft into an anatomical passageway of a natural orifice and the natural orifice is ear, nose, or throat of the patient (see abstract, Fig. 9, [0079] and [0103]).

Appellant argues on pages 18-19 of the brief regarding the 103 rejection of claim 22 that the cited references do not disclose limitation “removing the shaft of the medical instrument from the lumen of the navigation sleeve, wherein the act of removing comprises destroying the navigation sleeve.” Appellant argues tearing the catheter open or otherwise destroying the catheter would clearly render Okada’s device inoperable. Appellant’s argument is not persuasive because Okada discloses heating the catheter to shrink catheter (navigation sleeve) to tightly fit the fiber bundle (shaft); one common technique to remove the fiber from the catheter would be to tear the catheter open which would destroy the catheter). As seen in appellant’s specification’s paragraph [0040] that it is a design choice; “some techniques and features that are used to secure navigation sleeve (400) to medical instrument (500) may require destruction of navigation sleeve (400) to remove navigation sleeve (400) from medical instrument (500). Still other suitable ways in which navigation sleeve (400) may be secured to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HIEN N NGUYEN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:
              /CHRISTOPHER KOHARSKI/              Supervisory Patent Examiner, Art Unit 3793     

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the
instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45
requires payment of an appeal forwarding fee within the time permitted by 37 CFR
41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR
41.20(b) in effect on March 18, 2013.